Title: From George Washington to William Van Deursen, Sr., 1 September 1782
From: Washington, George
To: Van Deursen, William, Sr.


                        
                            SirVerplanks point, 1st Sepr 1782
                        
                        I have the pleasure to acknowlege your favor of the 23d of May last, which came to my Hand not long since, with the Book you was so good as to take the charge of from John Hanson Esqr in St Croix.
                        I am much obliged by this Attention, and the Care you have taken in the Conveyance of this present to me—also for the Information you are so kind as to give me of Mr. Hansons Health. I am Sir Your most Obedient & humble Servant
                            Go: Washington
                        
                    